Citation Nr: 1822440	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking entitlement to service connection for a right shoulder disability.  Specifically, the Veteran has asserted that his right shoulder disability is due to his left shoulder based on overuse of the right arm.  See Statement dated May 2010; see also Statement dated January 2018.  The Veteran has also asserted that while on active duty, a pre-existing right shoulder disability was aggravated.  See Statement dated October 2014.  January 2016 VA treatment records note advanced degenerative changes involving the bilateral shoulders.  Accordingly, a current right shoulder disability has been demonstrated.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a September 2017 remand, the Board directed VA to obtain an opinion regarding the etiology of the Veteran's right shoulder disability; and specifically to address whether a right shoulder disability pre-existed service.  A VA examination was obtained in November 2017.  The VA examiner noted the medical record did not clearly and unmistakably show the Veteran had a right shoulder disability that existed prior to service.
The November 2017 examiner did note the Veteran reported a pre-existing right shoulder disability.  While the examiner found the Veteran manifested a pre-existing right shoulder disability, she did not provide any rationale for her finding that Veteran's right shoulder disability pre-existed service.  The Board's September 2017 remand directed the VA examiner to provide citation to the evidence of the record and rationale for his or her conclusion.  The Board concludes that the VA examination report is inadequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record any outstanding VA treatment records.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  The AOJ should obtain another opinion with respect to the Veteran's service-connection claim for a right shoulder disability.  Following review of the claims file, the examiner should respond to the following questions:

a.  Does the record reflect that the Veteran clearly and unmistakably had a right shoulder disability that existed prior to his entry on active duty?  Please provide a clear rationale for the conclusion, citing evidence of record. 

b.  If it is clear and unmistakable that the right shoulder disability preexisted service, is it clear and unmistakable that the shoulder disability did NOT undergo a permanent worsening beyond its normal progression while the Veteran was in service?  
Please explain the reason for the conclusion, citing evidence of record.  In rendering this determination, please address the significance of in-service fall wherein the Veteran injured his left shoulder, requiring surgery in 1969, and his claim that his current right shoulder disability coincides with his in-service left shoulder injury.  

If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service. 

c.  For any pre-existing right shoulder disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current right shoulder disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation. Please explain the reason for the conclusion.

d.  For any current right shoulder disability identified that did not exist prior to service, please opine whether the current disorder at least as likely as not arose in service or is otherwise related to service.  Please explain the reason for the conclusion.  

The rationales for any opinion expressed must be set forth. If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the above requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




